Citation Nr: 0326825	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  02-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for fusion of the 
cervical spine.

2.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. McDonald, Senior Counsel




INTRODUCTION

The appellant served on active military duty from August 1962 
to June 1963.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision dated in 
January 2002, of the Department of Veterans Affairs (VA) 
Regional Office in Huntington, West Virginia (RO).  This 
rating decision found that new and material evidence had not 
been submitted to reopen the claim of entitlement to service 
connection for degenerative disc disease of the spine, and 
denied entitlement to service connection for congenital 
fusion of the cervical spine.  A notice of disagreement was 
received in February 2002, as to this decision, and a 
statement of the case regarding these issues was issued in 
July 2002.  The appellant perfected his appeal only as to the 
issue of entitlement to service connection for congenital 
fusion of the cervical spine in July 2002.

Historically, it is noted that entitlement to service 
connection for a neck disorder was denied by the Board in 
April 2000 on the grounds that the claim was not well 
grounded.  The Board found that there was no nexus between 
cervical degenerative disc disease and service.  By 
correspondence received in March 2001, the appellant 
requested that this Board decision be "readjudicated."  
Accordingly, the Board has included this issue on appeal.  
The Veterans Claims Assistance Act of 2000, § 7.


FINDING OF FACT

Fusion of the cervical spine at the C3 and C4 levels is a 
congenital defect.


CONCLUSION OF LAW

Fusion of the cervical spine at the C3 and C4 levels was not 
incurred in or aggravated by active military duty.  38 
U.S.C.A. §§ 1131, 5103A (West 2002); 38 C.F.R. §§ 3.303, 4.9 
(2003).

REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  Following the 
RO's determinations of the appellant's claims, VA issued 
regulations implementing the VCAA.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2002).  

By correspondence dated in May 2001, the RO notified the 
appellant of the VCAA.  Nevertheless, as the Board finds that 
this claim must be denied as a matter of law, there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claim.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001). 

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. §§ 3.303(c), 4.9.  Service connection may be granted, 
if warranted, for diseases of congenital, developmental or 
familial (hereditary) origin which either first manifest 
during active service or which preexist service and progress 
at an abnormally high rate during service.  This is a factual 
medical determination which must be based upon the evidence 
of record and sound medical judgment.  

A private medical report dated in April 1999, indicated that 
in April 1998, cervical spine x-rays showed degenerative 
changes of the cervical spine with disk space narrowing.  The 
x-rays also revealed fusion of the C3-C4 vertebrae, which was 
noted as "probably congenital."  

Thereafter, a VA examination conducted in December 2001, 
reported that x-rays of the cervical spine showed fusion of 
the C3 and C4 levels which was congenital.  The examiner 
concluded that the congenital fusion at C3 and C4 was "not 
likely service-connected."  

In this case, the service medical records do not show any 
complaints or findings pertaining to a neck disorder.  
Moreover, the only competent evidence addressing the etiology 
of the appellant's current disability shows that the cervical 
fusion is congenital in nature.  There is no evidence in the 
record that the congenital fusion of the C3-C4 vertebrae 
first became manifest in service or progressed at an 
abnormally high rate during service due to a disease process 
incurred in service.  

Although the appellant's mother submitted a February 2002 
statement noting that the appellant "was born free of any 
congenital birth defect," medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  As such, this statement is not 
competent evidence.

As such, the competent evidence of record shows that service 
connection for a congenital cervical fusion must be denied as 
a matter of law.


ORDER

Service connection for fusion of the cervical spine is 
denied.


REMAND

As noted above, entitlement to service connection for a neck 
disorder was denied by the Board in April 2000, on the 
grounds that the claim for cervical degenerative changes was 
not well grounded.  The Board found that there was no nexus 
between the appellant's current degenerative disc disease of 
the cervical spine and service.  By correspondence received 
in March 2001, the appellant requested that this Board 
decision be "readjudicated."  

It appears as though the RO adjudicated the issue of 
entitlement to service connection for cervical degenerative 
disc disease with the issue of whether new and material 
evidence had been submitted to reopen the claim of 
entitlement to service connection for a back disorder.  
Nevertheless, as noted above, in its April 2000 decision, the 
Board separated any cervical spine disorder from the finality 
question with regard to any other back disorder.  
Accordingly, the issue of entitlement to service connection 
for degenerative disc disease of the cervical spine must be 
remanded to the RO for development and de novo adjudication 
on the merits.

As noted above, in a May 2001 letter, the appellant was 
afforded notice of the VCAA.  This included notice to the 
veteran of what evidence was needed to substantiate his 
claim, notice of what portion of that necessary evidence he 
was required to submit, and notice of what portion of that 
evidence VA would secure.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In the letter the appellant was also 
informed that he had until July 23, 2001 (60 days) within 
which to respond with additional pertinent evidence or 
information.  

In September 2003, the Federal Circuit in Paralyzed Veterans 
of America, et al. v. Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. App. LEXIS 19540 (Fed. Cir. Sep. 22, 2003) 
(PVA), held that the provisions of 38 C.F.R. § 3.159(b)(1) 
(2003) which authorized VA to enter a decision if a response 
to a VCAA notice letter was not filed with VA within 30 days 
was invalid as contrary to the provisions of 38 U.S.C.A. § 
5103(a).  As the May 2001 letter did not inform the appellant 
that he had one year within which to respond with additional 
pertinent evidence or information, the Board finds that VA 
was not in compliance with 38 U.S.C.A. § 5103(a).

Accordingly, this issue is remanded to the RO for the 
following actions:

1.  The appellant must be notified by 
letter that he has one year to submit 
pertinent evidence or information needed 
to substantiate his claim.  The one-year 
period begins the date of mailing of the 
letter.  The appellant must be informed 
that the RO will hold the case in 
abeyance until the one-year period has 
elapsed, or until he waives in writing 
the remaining term.  The appellant must 
be informed that submitting additional 
evidence is insufficient to waive the 
one-year waiting period.  Further, 
regardless whether the appellant submits 
additional evidence or argument in 
support of his claim, if he desires to 
expedite Board review of his claim, the 
appellant must personally and 
specifically waive in writing any 
remaining response time.  

2.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the new 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied with regard 
to the issues on appeal, to include full 
compliance with the decision in 
Quartuccio.

3.  Thereafter, following any other 
appropriate development, the RO must 
reconsider the issue of entitlement to 
service connection for degenerative disc 
disease of the cervical spine on the 
merits.  If the determination remains 
adverse, the appellant and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for the 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

No action is required by the appellant until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



